Citation Nr: 1444508	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from February 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in Houston, Texas.  

In March 2011 and April 2014, the Veteran testified at hearings conducted before a Decision Review Officer; his wife also testified at the March 2011 hearing.  Transcripts of both hearings have been associated with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service, was not manifest within one year of discharge from service, and a currently diagnosed bilateral hearing loss disability did not develop as a result of any incident during service.

2.  Tinnitus is as at least as likely as not related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist


VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a November 2008 letter.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of the claims.  A pertinent VA examination was obtained in December 2011.  38 C.F.R. § 3.159(c)(4).  That examination is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Bilateral Hearing Loss 

The Veteran's STRs include his December 1961 entrance examination that showed normal ears and reported his hearing acuity in pure tone thresholds.  The Veteran denied ear trouble in his report of medical history.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 31, 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
15 (25)
XXXX
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
XXXX
15 (20)

His discharge examination in December 1965 also showed normal ears and he again denied ear trouble in his report of medical history.  The Veteran had pure tone thresholds, in decibels (converted from ASA units to ISO units), as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-5 (5)
-5 (5)
0 (10)

His STRs reflect no complaints of, treatment for, or diagnosis of, bilateral hearing loss.  His DD 214 shows that his military occupational specialty (MOS) was that of an aircraft radio repairman.  Based on the Veteran's duties, in-service acoustic trauma is conceded.

Post-service treatment records show that the earliest diagnosis of bilateral hearing loss was in February 2009.  No opinion regarding the etiology was provided at that time and the Veteran did not report in-service acoustic trauma or having ongoing symptoms since service.  A November 2009 record reveals that the Veteran reported having had hearing loss for many years when he was around jet aircraft in the military a number of years ago.  No opinion relating the Veteran's bilateral hearing loss to his military service was provided.  

At his March 2011 hearing, the Veteran testified that he noticed hearing difficulty eight to ten years earlier.
 
The Veteran was afforded a VA examination in December 2011.  A bilateral hearing loss disability as defined by VA was shown.  The examiner opined that the Veteran did not have hearing loss prior to service.  The examiner further opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma in service.  The examiner noted that review of the exit audiogram showed no significant decrease in hearing levels during service.  The examiner further noted that the Veteran had normal hearing going into service and normal hearing coming out.  The examiner concluded that that day's hearing loss was not related to acoustic trauma during service.

The Veteran testified at the April 2014 hearing that he could not put an exact date on the onset of his hearing loss.  He testified that his wife began complaining about it a few years ago.  The Veteran's contentions have not shown that he reported definitely having bilateral hearing loss in service or ongoing symptoms from service.  In an April 2014 statement, the Veteran indicated that a physician and audiologists had related his hearing loss to his military service; however, no such opinions are of record, either in evidence submitted by the Veteran or requested by VA on behalf of the Veteran.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is not warranted.  Although the Veteran has conceded in-service acoustic trauma and has a current diagnosis of bilateral hearing loss as defined by VA, the evidence does not support a finding of a nexus.  

Initially, although the Veteran's entrance examination shows elevated thresholds, the December 2011 examiner opined that the Veteran had normal hearing at entrance and did not have prior hearing loss.  Furthermore, the Veteran's pure tone thresholds at entrance did not meet VA's definition of a bilateral hearing loss disability.  Therefore, the Board finds that the Veteran was presumed sound at entrance to service.  The evidence fails to show that the Veteran's current bilateral hearing loss disability as defined by VA is related to his in-service acoustic trauma.

No medical professional has provided any opinion indicating that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's bilateral hearing loss is not related to his military service.  The Board acknowledges that the absence of hearing loss in service is not a bar to service connection.  However, the VA examiner further opined that the Veteran's STRs showed no significant decrease in hearing levels during service.  Therefore, while the absence of hearing loss in service is not a bar to service connection, the examiner's rationale showed that the opinion was not based solely on the absence of hearing loss at discharge from service.  Since the examiner's opinion was based upon an examination and interview with the Veteran, as well as a review of the Veteran's records, the Board accords such opinion great probative value.  

The first evidence of bilateral hearing loss complaints was in 2008 when the Veteran filed his claim, and the first evidence confirming bilateral hearing loss is the February 2009 treatment record.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the lack of any evidence of bilateral hearing loss complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of bilateral hearing loss is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.  

The claims folder contains no competent and probative evidence of bilateral hearing loss being associated with the Veteran's active duty.  No medical professional has provided any such opinion to that effect.  Without competent and probative evidence of an association between bilateral hearing loss and his active duty, service connection for bilateral hearing loss is not warranted.

Furthermore, as the evidence fails to show that bilateral hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, the earliest evidence confirming bilateral hearing loss was in 2009, several decades after service.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the November 2009 treatment record, which shows that the Veteran reported having had hearing loss for many years when he was around jet aircraft in the military.  However, the Veteran's testimony at both of his hearings fails to show that he reported ongoing symptoms from service.  As noted above, he initially testified only noticing hearing loss eight to ten years ago, while he later testified that he was unsure of the onset and that his wife only complained about it a few years before.  Consequently, the Veteran's own assertions, combined with the fact that bilateral hearing loss was not shown until over three decades after the Veteran was discharged from service, weighs against a finding of a continuity of symptomatology.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between bilateral hearing loss and the Veteran's active duty, service connection for bilateral hearing loss is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


	2.  Tinnitus

As noted above, in-service acoustic trauma is conceded.  The Veteran's STRs do not show any complaints or, treatment for, or diagnosis of, tinnitus.  His post-service treatment records also fail to show tinnitus.

At his March 2011 hearing, the Veteran testified that he has had tinnitus for at least 30 years.  The December 2011 VA examiner opined that tinnitus was less likely as not caused by or a result of acoustic trauma in service.  The examiner noted that there was no evidence of complaint of tinnitus and therefore is less likely as not caused by or a result of acoustic trauma in service.  

At the April 2014 hearing, the Veteran testified that tinnitus probably started in service and that it was not real severe at the time. He testified that he had had it "just about as long as I can remember, certainly since I was in the service."

Based on a review of the evidence, and affording the Veteran the benefit-of-the-doubt, the Board finds that service connection for tinnitus is warranted based on the Veteran's testimony at his hearings.  Although the VA examiner provided a negative nexus opinion, the Veteran subsequently testified having tinnitus that probably started in service.  The Veteran is competent and credible to testify that his tinnitus probably started in service.  While his testimony in 2011 does not affirmatively establish that the onset was in service, the Veteran did testify that it existed for at least 30 years (emphasis added).  Such testimony, when combined with his later testimony in 2014, makes it at least as likely as not that his tinnitus had its onset in service.  Therefore, based on the Veteran's competent and credible testimony, the Board concludes that service connection for tinnitus is warranted.  Service connection for tinnitus is granted.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


